         Case 1:17-cv-02069-TSC Document 138 Filed 05/24/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             )
JOHN DOE,                                    )
                                             )
               Petitioner,                   )
                                             )
       v.                                    ) Civil Action No. 1:17-cv-2069 (TSC)
                                             )
PATRICK M. SHANAHAN,                         )
  in his official capacity as ACTING         )
  SECRETARY OF DEFENSE,                      )
                                             )
               Respondent.                   )


   RESPONDENT’S NOTICE OF FILING PUBLIC VERSION OF SEALED FILING

       NOTICE is hereby given that attached is a redacted version, suitable for public filing, of

Respondent’s Memorandum in Opposition to Petitioner’s Motion to Unseal, and attachments

thereto, previously filed under seal as ECF No. 137.

May 24, 2019                                      Respectfully submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General
                                                  JAMES M. BURNHAM
                                                  Deputy Assistant Attorney General
                                                  TERRY M. HENRY
                                                  Assistant Director, Federal Programs

                                                  /s/ Kathryn L. Wyer
                                                  KATHRYN L. WYER
                                                  Senior Trial Counsel, Federal Programs
                                                  OLIVIA HUSSEY SCOTT
                                                  Trial Attorney, Federal Programs
                                                  U.S. Department of Justice, Civil Division
                                                  1100 L Street, N.W., Room 12014
                                                  Washington, DC 20005
                                                  Tel. (202) 616-8475 / Fax (202) 616-8470
                                                  kathryn.wyer@usdoj.gov
                                                  Attorneys for Respondent
      Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 1 of 27



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                       )
JOHN DOE,                              )
                                       )
              Petitioner,              )
                                       )
       v.                              )   Civil Action No. 1:17-cv-2069 (TSC)
                                       )
PATRICK M. SHANAHAN,                   )
  in his official capacity as ACTING   )
  SECRETARY OF DEFENSE,                )
                                       )
              Respondent.              )


                  RESPONDENT’S MEMORANDUM IN OPPOSITION
                     TO PETITIONER’S MOTION TO UNSEAL
Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 2 of 27
         Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 3 of 27



                                            TABLE OF AUTHORITIES

Cases

*Ameziane v. Obama, 699 F.3d 488 (D.C. Cir. 2012) ....................................... 2, 9, 16, 17, 18, 19

Ctr. for Nat. Sec. Studies v. U.S. Dep’t of Justice, 331 F.3d 918 (D.C. Cir. 2003) ..................... 16

Dhiab v. Obama, 70 F. Supp. 3d 486 (D.D.C. 2014) .................................................................. 15

Dhiab v. Trump, 852 F.3d 1087 (D.C. Cir. 2017) ........................................................... 12, 13, 15

Flynt v. Rumsfeld, 355 F.3d 697 (D.C. Cir. 2004) ....................................................................... 12

Hamlily v. Obama, 616 F. Supp. 2d 63 (D.D.C.),
      adopted sub nom. Anam v. Obama, 653 F. Supp. 2d 62 (D.D.C. 2009) .......................... 16

Holder v. Humanitarian Law Project, 561 U.S. 1 (2010) ........................................................... 16

In re Caswell, 18 R.I. 835, 29 A. 259 (1893) .............................................................................. 10

In re Guantanamo Detainee Litig., 630 F. Supp. 2d 1 (D.D.C. 2009) ............................ 13, 17, 18

In re Reporters Comm. for Freedom of the Press, 773 F.2d 1325 (D.C. Cir. 1985) ................... 12

Matter of Leopold, 327 F. Supp. 3d 1 (D.D.C. 2018) .................................................................. 12

Metlife, Inc. v. Fin. Stability Oversight Council, 865 F.3d 661 (D.C. Cir. 2017) ...... 10, 15, 21-22

Munaf v. Geren, 553 U.S. 674 (2008) .......................................................................................... 16

Newman v. Graddick, 696 F.2d 796 (11th Cir. 1983) .................................................................. 13

Nixon v. Warner Commc’ns, Inc., 435 U.S. 589 (1978) ........................................................ 10, 21

N.Y. Civil Liberties Union v. N.Y.C. Transit Auth., 684 F.3d 286 (2d Cir. 2012) ....................... 15

Osband v. Ayers, No. 97-cv-0152, 2007 WL 3096113 (E.D. Cal. Oct. 22, 2007) ...................... 13

Press-Enter. Co. v. Superior Court, 478 U.S. 1 (1986) ................................................... 12, 14, 19

Ramirez v. State Attorney Gen.,
      No. 99-cv-1909, 1999 WL 1059966 (S.D.N.Y. Nov. 22, 1999) ...................................... 13

Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980) .............................................. 12, 15

SEC v. Am. Int’l Grp., 712 F.3d 1 (D.C. Cir. 2013) .................................................................... 10

                                                               iii
         Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 4 of 27




Trump v. Hawaii, 138 S. Ct. 2392 (2018) .................................................................................... 15

United States v. Cohen, 366 F. Supp. 3d 612 (S.D.N.Y. 2019) ................................................... 14

*United States v. El-Sayegh, 131 F.3d 158 (D.C. Cir. 1997) ................................................ 10, 11

United States v. Hubbard, 650 F.2d 293 (D.C. Cir. 1980) ......................................... 16, 19, 21-22

Wash. Legal Found. v. U.S. Sentencing Comm’n, 89 F.3d 897 (D.C. Cir. 1996) ........................ 10

Wash. Post v. Robinson, 935 F.2d 282 (D.C. Cir. 1991) ............................................. 9, 11, 15, 19




                                                              iv
       Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 5 of 27



                                        INTRODUCTION

       Petitioner’s Motion to Unseal certain filings in this now-dismissed habeas action asks the

Court to make publicly available certain details regarding a proposal submitted by the Department

of Defense (the “Department”) to release Petitioner in Syria, after he was captured by the Syrian

Democratic Forces at a screening point near territory held by the Islamic State of Iraq and the

Levant (“ISIL”) and turned over to the custody of U.S. forces. After Petitioner opposed this

proposed release, the parties engaged in settlement discussions, and Petitioner was ultimately

released in Bahrain. The Court, thus, never ruled on Petitioner’s motions seeking to halt the

proposed release. However, Petitioner contends that, even though the proposed release never took

place, there is significant public interest in the details of the Department’s proposal while, in

Petitioner’s view, any justification for maintaining the information under seal has dissipated.

Petitioner argues that both a First Amendment and a common law right of access to judicial

proceedings warrant public disclosure of the sealed information.

       Petitioner’s motion should be denied. The authority in this Circuit is clear that any right of

access to judicial proceedings extends only to “judicial records,” which cannot exist in the absence

of a judicial decision. Here, because the Court did not issue a decision regarding the proposed

release, the filings regarding the Department’s proposal are not judicial records, and no right of

public access has attached to them.

       Other factors also distinguish the situation here from those where a right of access was

found. This is not a criminal case—the only context where the Court of Appeals in this Circuit has

squarely recognized a First Amendment right of access. Rather, it is a habeas case involving an

individual who was detained by U.S. forces in another country as a result of a military conflict

abroad. In addition, the person seeking “public access” here is Petitioner, who already has access

to the information at issue, not a third party organization seeking access to information that it does
       Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 6 of 27



not have. In light of these distinguishing features, neither the First Amendment analysis applicable

to criminal judicial records that Petitioner urges, nor the common law multi-factor test that he

suggests as an alternative, is appropriate. Instead, Petitioner’s motion is better analyzed under the

framework that the D.C. Circuit set forth in Ameziane v. Obama, 699 F.3d 488 (D.C. Cir. 2012)—

where the Court reviewed a Guantanamo detainee’s request to make public information that the

Government had disclosed to the detainee but had designated as “protected” under a protective

order similar to the one that governs here.

       Regardless of the applicable test, the information at issue here—which is limited to specific

details regarding the location within Syria of the proposed release, the familiarity of U.S. forces

with that location, and certain measures that the Government had proposed to reassure Petitioner

regarding his safety—should remain sealed. As discussed in the Department’s declaration

accompanying this filing, release of the information at issue would allow ISIL and other hostile

forces to focus attention on                  within Syria as a location where U.S. forces, and those

of other members of the Combined Joint Task Force—Operation Inherent Resolve (“Coalition”),

are likely              , jeopardizing U.S. military

                                                                . In addition, public disclosure of the

steps that the Government proposed to take, including

                                                           , and

                                              , could damage the United States’

                                     in the ongoing battle against ISIL.

       Under any standard, Petitioner’s asserted interest in making these details public cannot

overcome the Department’s continuing compelling interest in protecting this information. Now


                                                   2
       Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 7 of 27



that Petitioner has been released elsewhere, and has agreed to the dismissal of this action, he seeks

to tout publicly his arguments opposing the proposed release in Syria, with the apparent aim of

trying to shame or embarrass the Department, ignoring that the Court never overruled the

Department’s assessment that the proposed release in Syria would be safe. While Petitioner is free

to make similar arguments that could refer generally to a proposed release in Syria without

referencing the specific details that remain under seal, the Court should defer to the Department’s

assessment that those details must remain protected in order to safeguard U.S. forces and

              abroad.

                                          BACKGROUND

A.     The Governing Protective Order

       Petitioner’s access to and use of information that the Government has identified in the

course of this proceeding as “protected” is governed by a Protective Order, which, pursuant the

parties’ consent motion, was issued by the Court on June 15, 2018. See Protective Order (“P.O.”)

[ECF 103]. The P.O. applies to “all aspects of this case.” Id. ¶ 2. Pursuant to the P.O., when

government counsel designates information as “protected,” Petitioner’s counsel must treat it as

such “unless and until the Court rules that the information should not be designated as protected.”

Id. ¶ 9. The P.O. also required Petitioner to destroy all protected documents and information, aside

from one complete set of any Court filing or opinion containing protected information, within sixty

days of the resolution of this case. See P.O. ¶ 20. 1



1
  In anticipation of Petitioner’s filing the instant Motion to Unseal, Petitioner sought, and was
granted, an extension of time to comply with Paragraph 20 of the P.O. See Order of Feb. 28, 2019
[ECF 130]. The Court’s Order granting this extension provides that Petitioner’s obligation to
identify and destroy protected information is held in abeyance until thirty days following final
disposition of the Motion to Unseal, and that all protected information will remain under seal
                                                  3
Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 8 of 27
       Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 9 of 27



that the Department had                                                                    . Franks

Decl. ¶¶ 4-7. General Franks also described

                                                                          his release would be safe.

Id. ¶ 8. In particular, General Franks indicated that




                                                                                         .” Id. The

Department would also

                  . See id.

       In a subsequent filing, the Department submitted a Second Declaration of Mark E. Mitchell

(“Second Mitchell Decl.”) [attached to ECF 108 (under seal), redacted version at ECF 113-1, at

35-36]. In this declaration, Mr. Mitchell responded to Petitioner’s arguments that Department

        , which                                                                                    ,

were evidence that            was not safe. See id. Mr. Mitchell explained that the

                     occurred

                          and that

                                                        . Second Mitchell Decl. ¶ 3.

       Ultimately, the Court never ruled on Petitioner’s TRO Application or PI Motion and thus

never addressed Petitioner’s attempt to refute the Department’s judgment that            was a safe

location for release. Instead, in a Joint Status Report submitted on July 19, 2018, the parties

informed the Court that they were engaged in ongoing settlement discussions regarding resolution

of the case. See JSR [ECF 115]. On November 7, 2018, the parties notified the Court that, with


                                                 5
       Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 10 of 27



Petitioner’s consent, he had been released in Bahrain on October 28, 2018; accordingly, the parties

stipulated to the dismissal of this action with prejudice. See Stip. of Dismissal [ECF 125].

C.      Description of Sealed Information

        In his original sealed declaration, Mr. Mitchell explained that “[t]he details of the intended

release of Petitioner as described in this declaration must occur without advance public notification

in order to safeguard the security of DoD’s military operations.” First Mitchell Decl. ¶ 3 n.1.

Although the Department later filed a public version of the declaration that identified Syria as the

country where the Department intended to release Petitioner, certain details identifying the specific

       within Syria where the planned release would occur were redacted in accord with the

Government’s determination that the information should be designated as protected. See Resp.

Notice of Filing Public Version of Sealed Filing [ECF 96] (filed June 7, 2018). Petitioner did not

then object to the designation of this information as protected, and subsequent filings regarding

the proposed release of Petitioner in Syria were also filed under seal, with public versions redacting

information that Respondent deemed protected. See ECF 97 (Pet’r App. for TRO) (under seal), 98

(redacted version); ECF 99 (Resp. Opp. to TRO) (under seal), 105 (redacted version); ECF 101

(Resp. Supp. Opp. to TRO) (under seal), 105 (redacted version); ECF 106 & 107 (Pet’r PI Mot. &

Response to Resp. Supp. Opp.) (under seal), 112 (redacted version); ECF 108 (Resp. Opp. to PI)

(under seal), 113 (redacted version); ECF 111 (Pet’r PI Reply) (under seal), 114 (redacted version).

        The information that Petitioner seeks to unseal (the “Sealed Information”) with his motion

can be categorized as follows:

     1. Information identifying the location of the proposed release, including: the name of

                     ; references to                     ; its geographic location within Syria; its


                                                  6
      Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 11 of 27



       location                                    ; its location

                                                         ; details regarding

                                                 the fact that

                    ; descriptions of                                                   ; references to the

                           , including             and location relative to                           ; and

       references to Department                        that would allow specific                containing

       references to the                      to be identified.

    2. Information indicating a                                                in the                      ,

       including: information suggesting

                  ; the fact that                                                            ; the fact that

                                                                                ; information indicating

       a                                                            ; and assessments of the



    3. Information identifying certain additional steps that the Department proposed to take in

       order to reassure Petitioner that his release would be safe, including:

                                                                                          , and

                                         ;

                                             ; descriptions of

                              .2



2
  The information currently under seal in the filings at issue also includes names and/or identifying
information of certain Government declarants, including an FBI Special Agent, two Department
medical officers, and a State Department official. Counsel for Petitioner has indicated, in
communication with counsel for Respondent, that Petitioner does not object to the continued
redaction of that information regardless of the outcome of Petitioner’s motion. Accordingly,
                                                  7
Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 12 of 27
      Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 13 of 27



sealing that the Department might provide. See Pet’r Mot. at 6. 3 In the alternative, Petitioner asks

the Court to order disclosure of the Sealed Information pursuant to a common law right of access.

See id. However, the situation here is far afield from any case in this Circuit where a court has

required the unsealing of information pursuant to either the First Amendment or the common law.

For the reasons described below, rather than the cases cited by Petitioner addressing third parties’

First Amendment right to access criminal proceedings, the Court should follow the more closely

analogous case considered by the Court of Appeals in Ameziane v. Obama, 699 F.3d 488 (D.C.

Cir. 2012), and should deny Petitioner’s motion because the Department has “logically explained

why failing to protect [the Sealed Information] [i]s likely to harm the government’s foreign

relations and national security interests.” Id. at 496.

        A.      The Filings Containing the Sealed Information Do Not Qualify as Judicial
                Records Because They Never Resulted in a Decision by the Court

        Petitioner’s assertion of a First Amendment or common law right of access to the Sealed

Information should be rejected at the outset because the filings containing this information are not

judicial records. Petitioner suggests that the fact that the Court never ruled on “the legality of the

government’s [proposed transfer] makes the unsealing of this material even more necessary”

because, he argues, “a core function of the public right of access to judicial proceedings” is to

allow judgment “in the court of public opinion” even when the Court itself never issued a decision.




3
  While Petitioner refers to this test as “strict scrutiny,” see id., the Court of Appeals has not used
that term in this context. Rather, in Robinson, the Court indicated that “[t]he first amendment
creates a general presumption of access” to criminal judicial proceedings, including plea
agreements, but recognized that the presumption can be overcome if (1) sealing the information
“serves a compelling interest”; (2) “there is a substantial probability that, in the absence of [a court
seal],” this compelling interest would be harmed; and (3) there are no alternatives to closure that
would adequately protect the compelling interest.” Robinson, 935 F.2d at 290.
                                                     9
      Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 14 of 27



Pet’r Mot. at 4. However, the authority of the Supreme Court and this Circuit is directly contrary

to this notion. Indeed, the very purpose of First Amendment access is to improve the process of

judicial decisionmaking, not to bypass it by with a public opinion proxy, and the Supreme Court

has warned that courts must ensure grants of access are not merely for the purpose of “promot[ing]

public scandal.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978) (quoting In re

Caswell, 18 R.I. 835, 29 A. 259, 259 (1893)).

         In accord with this principle, it is well established that any right of access under either the

First Amendment or the common law to court filings only applies to “judicial records,” but “not

all documents filed with courts are judicial records.” Metlife, Inc. v. Fin. Stability Oversight

Council, 865 F.3d 661, 666 (D.C. Cir. 2017). 4 “Whether something is a judicial record depends

on the role it plays in the adjudicatory process.” Id. In Metlife, the Court held that filed documents

that a court did not quote or cite in its decision could still qualify as judicial records because the

court’s decision might still have relied on the documents. See id. at 668. In contrast, in SEC v. Am.

Int’l Grp., 712 F.3d 1, 3 (D.C. Cir. 2013), the Court of Appeals held that an independent



4
  In an earlier case, the Court of Appeals suggested in passing that “all of the documents filed with
the court . . . are maintained as the official ‘record of what transpired.’” Wash. Legal Found. v.
U.S. Sentencing Comm’n, 89 F.3d 897, 906 (D.C. Cir. 1996). However, the Court made this
statement after defining a “public record,” for purposes of the common law right of access, as “a
government document created and kept for the purpose of memorializing or recording an official
action, decision, statement, or other matter of legal significance, broadly conceived.” Id. at 905.
The Court concluded that the documents at issue in that case—which had not been filed on the
docket but were the internal documents of a Sentencing Commission Advisory Working Group—
did not qualify as public records because they did not record or memorialize an official action or
decision. Id. at 899, 906. The assumption that there was a judicial decision was thus implicit in the
Court’s characterization of court filings, as a later Court of Appeals decision recognized. See
United States v. El-Sayegh, 131 F.3d 158, 162 (D.C. Cir. 1997) (“Th[e] principle [suggested in
Washington Legal Found.], of course, assumes a judicial decision. If none occurs, documents are
just documents; with nothing judicial to record, there are no judicial records.”).

                                                  10
      Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 15 of 27



consultant’s reports did not qualify as judicial records because they were not created—much less

filed on the docket—before the court reached its decision, so the court could not have relied upon

them in its decisionmaking process. See id. at 3-4. Critically, as these decisions make clear, “the

concept of a judicial record ‘assumes a judicial decision,’ and with no such decision, there is

‘nothing judicial to record.’” Id. at 3. Thus, in El-Sayegh, the Court of Appeals held that, where a

plea agreement was withdrawn before the District Court ruled upon it, the agreement—even

though filed on the docket as an attachment to a motion to seal—was not a judicial record. See El-

Sayegh, 131 F.3d at 162-63.

       The situation here is a clear parallel to that in El-Sayegh. As in that case, there is no Court

decision that could have relied upon the filings at issue. The Department’s original Notice of

Release, and the concurrently-filed First Mitchell Declaration, were not filed in connection with

any motion or request to the Court; rather they provided notice regarding the Department’s

intended action. Subsequent briefing in connection with Petitioner’s emergency motions seeking

to halt the proposed release in Syria were intended to affect the Court’s decisionmaking process at

the time they were filed. However, the Court ultimately never ruled on Petitioner’s motions

because, in the end, the parties resolved the case without Court involvement. The parties’ filings

in connection with Petitioner’s motions therefore do not qualify as judicial records. Petitioner’s

Motion to Unseal should be denied on that basis alone.

       B.      Petitioner Fails To Establish that the First Amendment Right of Access
               Applies in This Civil Habeas Proceeding Involving a Military Detainee

       Aside from the fact that the filings at issue are not judicial records, the First Amendment

analysis of Robinson is also inappropriate because of the different context of this proceeding.

Despite Petitioner’s suggestion to the contrary, it is far from settled that the qualified First

                                                 11
      Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 16 of 27



Amendment right of access applies in a civil habeas proceeding, particularly one involving a

detainee in the custody of U.S. forces engaged in military operations in a foreign country. See

Flynt v. Rumsfeld, 355 F.3d 697, 704 (D.C. Cir. 2004) (“[N]either this Court nor the Supreme

Court has ever applied [the Supreme Court’s plurality decision in Richmond Newspapers, Inc. v.

Virginia, 448 U.S. 555, 563 (1980), recognizing a First Amendment right of public access to

criminal trials,] outside the context of criminal proceedings, and we will not do so today.”); Dhiab

v. Trump, 852 F.3d 1087, 1104 (D.C. Cir. 2017) (Williams, J., concurring) (recognizing that the

D.C. Circuit has “never found a qualified First Amendment right outside the criminal context”

although it has “never categorically ruled it out”). Nor is there any basis to allow Petitioner to

invoke such a First Amendment right when he already has access to the Sealed Information.

       A party seeking to invoke a First Amendment right of access must show, first, that “the

place and process” to which access is sought “have historically been open to the press and general

public,” and second, that “public access plays a significant positive role in the functioning of the

particular process in question.” Press-Enter. Co. v. Superior Court, 478 U.S. 1, 8-9 (1986); see

Matter of Leopold, 327 F. Supp. 3d 1, 18 (D.D.C. 2018) (quoting In re Reporters Comm. for

Freedom of the Press, 773 F.2d 1325, 1332 (D.C. Cir. 1985), as establishing that “both these

[‘history’ and ‘logic’] questions must be answered affirmatively before a constitutional

requirement of access can be imposed.”). In Dhiab, Judge Randolph concluded that “there is no

tradition of public access [in habeas cases] comparable to that recounted in Press-Enterprise with

respect to criminal trials.” Dhiab, 852 F.3d at 1093 (opinion of Randolph, J.). However, the panel

did not reach a majority decision on that point; rather, the Court concluded that, even “[a]ssuming

the existence of such a qualified right in this case, . . . the compelling national security


                                                12
      Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 17 of 27



considerations [at issue] render that right unavailable here.” Id. The availability of a First

Amendment right of access in a civil habeas proceeding thus remains open.

       Petitioner offers nothing that could establish a tradition of public access to habeas corpus

proceedings in general. Much less does Petitioner establish any tradition of public access to the

“particular process in question” here—one that, at the stage relevant to Petitioner’s Motion to

Unseal, involved review of whether the Government could release in a foreign country a detainee

challenging his enemy combatant status, where certain information relevant to the proposed release

implicated national security                         . 5 Nor has Petitioner established the “logic”

prong of the analysis by showing that public access to the details of a proposed release of a detainee

in a foreign country would play a significant positive role. To the contrary, public disclosure of

such information could frustrate the very purpose of a petitioner’s habeas claim—to secure his

release—by putting hostile forces on notice of where a release might occur, posing risks to U.S.

                     and                                    in the area of release, and potentially

derailing proposed or ongoing release operations altogether. See Third Mitchell Decl. ¶¶ 3-10.

Public disclosure here also would create a precedent that could lead to derailing or avoiding such



5
  Petitioner cites only three cases, two of them unpublished, from other jurisdictions, where courts
suggested that a First Amendment right of access might apply to merits-related proceedings in the
habeas context, none of which involved sensitive information
        See Osband v. Ayers, No. 97-cv-0152, 2007 WL 3096113, at *1 (E.D. Cal. Oct. 22, 2007)
(considering which portions of final hearing transcripts should remain sealed when an evidentiary
hearing had been conducted in closed session largely for convenience); Ramirez v. State Attorney
Gen., No. 99-cv-1909, 1999 WL 1059966, at *1 (S.D.N.Y. Nov. 22, 1999) (addressing an
essentially frivolous request by inmate to seal his habeas proceeding); Newman v. Graddick, 696
F.2d 796, 801 (11th Cir. 1983) (holding that a news organization could invoke a First Amendment
right of access to a proceeding “relat[ing] to the release of convicted prisoners” because of its
similarity to a criminal trial, but declining to extend such a right to other civil proceedings).
Petitioner also cites In re Guantanamo Detainee Litig., 630 F. Supp. 2d 1 (D.D.C. 2009), but, as
discussed below, that case did not apply the First Amendment scrutiny that Petitioner urges here.
                                                  13
      Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 18 of 27



release operations in future cases. “[I]t takes little imagination to recognize that there are some

kinds of government operations that would be totally frustrated if conducted openly.” Press-Enter.

Co., 478 U.S. at 8-9.

       Indeed, Petitioner has conceded as much by recognizing that the Sealed Information

properly remained sealed while the Department’s proposed release was under consideration. See

Pet’r Mem. at 1. That concession dooms any attempt to establish a First Amendment right of access

because, as another court has recently held, the relevant time period for determining whether

experience and logic supports a First Amendment right of access is the time period when the

information was sealed, not when access is sought. See United States v. Cohen, 366 F. Supp. 3d

612, 630–31 (S.D.N.Y. 2019) (“[T]he purpose underlying the First Amendment presumption,

guidance from the Supreme Court and the federal courts of appeals, and practical considerations

are all congruent with analyzing any tradition of openness by reference to the point when judicial

authority is invoked to seal a document—here, at the warrant application stage—and not when

access to those documents is requested.”). As the court in Cohen explained, the First Amendment

presumption applies in order to allow public participation in an ongoing proceeding. See id. Access

that occurs only after the fact would not serve this purpose.

       C.      The D.C. Circuit’s Analysis in Ameziane Properly Applies Here and Warrants
               Rejection of Petitioner’s Motion

       In addition to the fact that this is a civil habeas proceeding and the filings at issue relate to

no judicial decision regarding Petitioner’s release, Petitioner’s motion is different from other

requests for access to court proceedings in ways that warrant a different analysis even if some form

of review of the Department’s determination regarding the Sealed Information is appropriate. For

one thing, most cases cited in Petitioner’s motion involve situations where a news organization or

                                                  14
      Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 19 of 27



other third party sought access to information from which it was excluded. In Richmond

Newspapers, Inc., 448 U.S. at 563 (plurality), and Washington Post, 935 F.2d at 284, news media

organizations had intervened in criminal proceedings in order to gain access to a trial, in the former

case, and to a sealed plea agreement, in the latter. In N.Y. Civil Liberties Union v. N.Y.C. Transit

Auth., 684 F.3d 286 (2d Cir. 2012), the court held that an organization had standing to challenge a

policy that limited access to Transit Adjudication Bureau hearings because the policy would result

in the organization’s exclusion from some hearings. See id. at 295. And in Metlife, Inc., a finance-

oriented public interest organization intervened in order to seek the unsealing of summary

judgment briefing between a corporate entity and a federal oversight council focused on financial

stability. See 865 F.3d at 664. Indeed, even Dhiab was a case addressing a news media

organization’s intervention in a habeas proceeding involving a Guantanamo detainee, and its

attempt to gain access to videos of enteral feedings and forced cell extractions. See Dhiab v.

Obama, 70 F. Supp. 3d 486, 491-92 (D.D.C. 2014).

       Unlike any of those cases, the motion to unseal at issue here has been filed by Petitioner—

who was a party to the underlying proceeding where the sealed information was filed, as well as

to the P.O. governing such information—and Petitioner has had access to the information at issue

throughout the course of proceedings. Moreover, also unlike all those cases except for Dhiab, the

information at issue here implicates the Government’s interest in protecting national security and

                        areas where courts accord broad deference to the Executive Branch. See,

e.g., Trump v. Hawaii, 138 S. Ct. 2392, 2422 (2018) (recognizing that even where the First

Amendment may be implicated, “the Executive’s evaluation of the underlying facts is entitled to

appropriate weight, particularly in the context of litigation involving ‘sensitive and weighty


                                                 15
      Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 20 of 27



interests of national security and foreign affairs.’” (quoting Holder v. Humanitarian Law Project,

561 U.S. 1, 33-34 (2010))); Hamlily v. Obama, 616 F. Supp. 2d 63, 68–69 (D.D.C.), adopted sub

nom. Anam v. Obama, 653 F. Supp. 2d 62 (D.D.C. 2009) (recognizing that “courts traditionally

have been reluctant to intrude upon the authority of the Executive in military and national security

affairs” (internal quotation omitted) (quoting Munaf v. Geren, 553 U.S. 674, 689 (2008)); see also

Ctr. for Nat. Sec. Studies v. U.S. Dep’t of Justice, 331 F.3d 918, 935-36 (D.C. Cir. 2003) (“We

will not convert the First Amendment right of access to criminal judicial proceedings into a

requirement that the government disclose information compiled during the exercise of a

quintessential executive power—the investigation and prevention of terrorism.”).

       Rather than the cases cited by Petitioner, the situation here is thus directly analogous to

that in Ameziane. There, a Guantanamo detainee sought to make public information that was

known to him—concerning his clearance by a Government task force for transfer from

Guantanamo to another country—and the question was whether the information properly qualified

as “protected” under the governing protective order. See Ameziane, 699 F.3d. at 491. 6 Although

the Court mentioned the First Amendment as a factor warranting “greater caution in deciding to

defer” to the Government’s determination that disclosure of information would harm foreign

affairs and national security, it did not apply a First Amendment test such as Petitioner urges. See

id. at 494. Nor did it apply the multi-factor test that is typically used when analyzing the common

law right of access. See United States v. Hubbard, 650 F.2d 293, 316-23 (D.C. Cir. 1980).




6
  The Court of Appeals observed that the petitioner in Ameziane had conceded that other related,
more specific information, including “any information regarding the government’s attempts to
repatriate [the petitioner] to Algeria,” was properly protected and summarily reversed the district
court’s ruling that such information should be made public. See id. at 492-93.
                                                 16
      Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 21 of 27



       Instead, the Court in Ameziane indicated that the Government “first must demonstrate what

kind of information requires protection and why, and then must show exactly what information in

the case at hand it seeks to protect.” Ameziane, 699 F.3d at 495. The Court then held that the

Government had made the required showing in that case. See id. at 496. The Government satisfied

the first step because it identified a “single, limited category of information: Task Force transfer

decisions and all related or derivative documents,” and “logically explained why failing to protect

[that information] was likely to harm the government’s foreign relations and national security

interests.” Id. The Government also satisfied the second step because the transfer decision

regarding the petitioner fell squarely into the category of information that the Government had

identified as requiring protection. Id.

       As the Court in Ameziane emphasized, the review framework that it described “did not free

courts to substitute their own policy judgments for those of the executive,” nor did it “license the

court to ‘perform[] its own calculus as to whether or not harm to the national security . . . would

result from [the] disclosure.’” Id. at 497. After Ameziane, the Court in In re Guantanamo Bay

Detainee Litig. followed the same two-step framework when not only the petitioners but also press

intervenors sought to challenge the Government’s designation of certain categories of information

as protected due to national security and law enforcement concerns. See In re Guantanamo Bay

Detainee Litig., 787 F. Supp. 2d at 13-14. The Court also adhered to Ameziane in rejecting the

notion, advanced by the press intervenors, that the Court “may disregard the government’s

assessment of the harm to foreign relations and national security simply because the matter

involved is one of great public interest.” See id. at 24. Rather, the Court recognized that, under the

Court of Appeals’ decision, “‘the failure to give deference when it is due is error.’” Id. (quoting


                                                 17
       Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 22 of 27



Ameziane, 699 F.3d at 497). The Court thus upheld all six categories that the Government had

identified as protected under step one of the analysis and deferred consideration of step two

pending the Government’s identification of specific information falling into those categories. See

id. at 15-26.

        Here, the Court should follow the same analysis that the Court of Appeals adopted in

Ameziane, and it should conclude that the Department satisfies both steps of the Ameziane

framework. As described above, the Sealed Information at issue here falls into three categories:

(1) information identifying the specific location of the proposed release in Syria; (2) information

suggesting that the proposed release location is an area where

                                       ; and (3) information identifying steps that the Department

proposed to take, including its

                              , in order to reassure Petitioner that his release would be safe. The

Department’s declarant, Mr. Mitchell, has explained that                                is a

                location for U.S. and Coalition forces                             in Syria, both in

connection with                                                       and in connection with

                       that are                                      . Third Mitchell Decl. ¶¶ 3-8.

Disclosing information in the first two categories would increase the likelihood that ISIL would

focus on the vicinity of            when seeking to attack U.S. and Coalition forces, putting these

forces, as well as any                           in this location, at greater risk of harm. See id.

        Mr. Mitchell has also explained that publicly disclosing information in the third category

could jeopardize the Department’s

                                      . Id. ¶ 10. Disclosing information in the third category would


                                                 18
       Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 23 of 27



also create a risk that ISIL or other hostile forces would seek to

            like those described in the Franks declaration and                     when mounting

attacks against U.S. and Coalition forces. Id.

        The Department thus satisfies step one of the Ameziane analysis because it has “logically

explained why failing to protect [the Sealed Information] [i]s likely to harm the government’s

foreign relations and national security interests.” Ameziane, 699 F.3d at 496. The Department has

also satisfied step two because, as listed above, the Sealed Information squarely falls within the

three categories identified. The Court, therefore, should deny Petitioner’s Motion and continue to

protect the Sealed Information from public disclosure.

II.     THE DEPARTMENT HAS PROVIDED SUFFICIENT JUSTIFICATION FOR
        THE CONTINUED PROTECTION OF THE SEALED INFORMATION UNDER
        FIRST AMENDMENT SCRUTINY OR COMMON LAW ANALYSIS

        The Court should reach the same conclusion even if it applies the First Amendment

analysis for access to criminal judicial records set forth in Robinson, as Petitioner urges, or the

common law analysis set forth in Hubbard. Even where a First Amendment right of access is at

stake, information may still be protected if “essential to preserve higher values and … narrowly

tailored to serve that interest.” Robinson, 935 F.2d at 288 (quoting Press-Enter. Co., 464 U.S. at

510). As noted above, the Court of Appeals in Robinson further articulated the standard as

requiring a showing that (1) sealing the information “serves a compelling interest”; (2) “there is a

substantial probability that, in the absence of [a court seal],” this compelling interest would be

harmed; and (3) there are no alternatives to [the seal] that would adequately protect the compelling

interest.” Id. at 290.

        For the same reasons explained above, the limited withholdings at issue serve the


                                                 19
      Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 24 of 27



“compelling government interest” in protecting national security                                , in

particular the safety and security of                                  as well as the United States’

                                                                                     in the ongoing

military conflict with ISIL. The Department’s declarant has explained that this interest would be

harmed if the Court’s seal were lifted. Third Mitchell Decl. ¶¶ 3-10. Moreover, there are no

adequate alternatives to keeping this information sealed, as once it were publicly disclosed, the

harms that the Department has articulated would result from third parties’ actions beyond the

Government’s control.

       Petitioner argues that the Department’s prior explanation was insufficient to justify

continued sealing of the information at issue because Petitioner has now been released elsewhere.

However, the Department had no reason to elaborate on its explanation when it originally

submitted information under seal because Petitioner agreed to the sealing at that time. Now, in

response to Petitioner’s motion, the Department’s declarant has explained in detail and in light of

current circumstances why the continued redaction of the Sealed Information is necessary. Third

Mitchell Decl. ¶¶ 3-10.

       Moreover, Petitioner’s arguments fail to establish the importance of making the Sealed

Information public. Given that Petitioner already has this information, it appears that he wants to

make the information public in an attempt to expose the Department to public shame, relying on a

theory that Petitioner’s arguments opposing the proposed release in Syria were correct, while the

Department’s arguments were wrong. But the Court never ruled on those arguments one way or

the other. Petitioner’s motion essentially asks the Court to adopt his view of the underlying factual

dispute at issue in Petitioner’s earlier TRO and PI motions, ignoring the deference due the


                                                 20
      Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 25 of 27



Department on matters of military expertise and national security, and to assist Petitioner in

“promot[ing] public scandal,” Nixon, 435 U.S. at 598. See Pet’r Mot. at 8-9 (repeating the same

arguments Petitioner offered to support his emergency motions). Such efforts in this context do

not comport with any legitimate purpose of the First Amendment right of access to judicial

proceedings.

       Moreover, the Department’s redactions are narrowly tailored and allow significant room

for Petitioner to mount whatever public attack he may be contemplating on the Department’s now-

moot proposal. After all, the public information identifies Syria as the country of the proposed

release, and the parties’ briefing on Petitioner’s emergency motion is in substantial part publicly

available. The Sealed Information is limited, in many cases not even requiring redaction of entire

sentences in the briefing. Only specific details regarding the identity of             , the

                                    and certain steps that the Department proposed to take in order

to reassure Petitioner that his release in Syria would be safe were redacted from the public versions

of these filings. Should it reach the issue, the Court therefore should reject Petitioner’s attempt to

invoke a First Amendment right of access to the Sealed Information.

       The Court should reach the same result applying a common law right of access. The D.C.

Circuit has identified six factors as relevant to the analysis of a common law right of access to

judicial proceedings: “(1) the need for public access to the documents at issue; (2) the extent of

previous public access to the documents; (3) the fact that someone has objected to disclosure, and

the identity of that person; (4) the strength of any property and privacy interests asserted; (5) the

possibility of prejudice to those opposing disclosure; and (6) the purposes for which the documents

were introduced during the judicial proceedings.” Metlife, Inc., 865 F.3d at 665 (citing Hubbard,


                                                 21
       Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 26 of 27



650 F.2d at 317-22). The Court should keep information under seal if, “after considering the

relevant facts and circumstances of the particular case, and after weighing the interests advanced

by the parties in light of the public interest and the duty of the courts, [it] concludes that justice so

requires.” Id. at 656-66.

        All six factors weigh in favor of keeping the Sealed Information under seal. First, as

discussed above, Petitioner fails to establish a genuine need for public access to details about a

proposed release in Syria that never happened, and about which the Court never ruled. Second, the

Sealed Information has remained under seal and has not been made public. Third, fourth, and fifth,

the Department has objected to disclosure of the Sealed Information based on the risks that

disclosure would pose to                                   and                                 , and the

Government’s interests would be significantly prejudiced by disclosure. And sixth, the Notice of

Release—which was the trigger for Petitioner’s subsequent motions and the parties’ filings

regarding those motions—was submitted to the Court in order to apprise the Court of the

Department’s intention and to provide an opportunity to resolve any dispute between the parties

regarding the Department’s proposal. However, as discussed, the proposed release never took

place, so the filings at issue never resulted in a decision by the Court and played no role in the

ultimate resolution of the case. Under the facts and circumstances here, justice requires the Sealed

Information to remain under seal.

                                           CONCLUSION

        For the foregoing reasons, Petitioner’s Motion to Unseal should be denied.

May 21, 2019                                            Respectfully submitted,

                                                        JOSEPH H. HUNT
                                                        Assistant Attorney General

                                                   22
Case 1:17-cv-02069-TSC Document 138-1 Filed 05/24/19 Page 27 of 27



                                     JAMES M. BURNHAM
                                     Deputy Assistant Attorney General
                                     TERRY M. HENRY
                                     Assistant Director, Federal Programs

                                     /s/ Kathryn L. Wyer
                                     KATHRYN L. WYER
                                     Senior Trial Counsel, Federal Programs
                                     OLIVIA HUSSEY SCOTT
                                     Trial Attorney, Federal Programs
                                     U.S. Department of Justice, Civil Division
                                     1100 L Street, N.W., Room 12014
                                     Washington, DC 20005
                                     Tel. (202) 616-8475 / Fax (202) 616-8470
                                     kathryn.wyer@usdoj.gov
                                     Attorneys for Respondent




                                23
Case 1:17-cv-02069-TSC Document 138-2 Filed 05/24/19 Page 1 of 5
Case 1:17-cv-02069-TSC Document 138-2 Filed 05/24/19 Page 2 of 5
Case 1:17-cv-02069-TSC Document 138-2 Filed 05/24/19 Page 3 of 5
Case 1:17-cv-02069-TSC Document 138-2 Filed 05/24/19 Page 4 of 5
Case 1:17-cv-02069-TSC Document 138-2 Filed 05/24/19 Page 5 of 5
       Case 1:17-cv-02069-TSC Document 138-3 Filed 05/24/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                            )
JOHN DOE,                                   )
                                            )
              Petitioner,                   )   Civil Action No. 1:17-cv-2069 (TSC)
                                            )
       v.                                   )
                                            )
PATRICK M. SHANAHAN,                        )
  in his official capacity as ACTING        )
  SECRETARY OF DEFENSE,                     )
                                            )
              Respondent.                   )


                                       [proposed] ORDER

       Upon consideration of Petitioner’s Motion to Unseal, the opposition thereto, and the

entire record herein, Petitioner’s Motion is DENIED.

       SO ORDERED.



Dated: _____________
                                            ____________________________
                                            The Honorable Tanya S. Chutkan
                                            United States District Judge
